Exhibit 32 Certification of Periodic Financial Report Pursuant to 18 U.S.C. Section1350 Pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, the undersigned officers of 1st Financial Services Corporation (theCompany ) certify that the Annual Report on Form 10-K of the Company for the year ended December31, 2012 fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934 and information contained in that Annual Report on Form 10-K fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:March 4, 2013 /s/ Michael G. Mayer Michael G. Mayer Chief Executive Officer Dated:March 4, 2013 /s/ Holly L. Schreiber Holly L. Schreiber Chief Financial Officer * This certificate is made solely for purpose of 18 U.S.C. Section1350, subject to the knowledge standard contained therein, and not for any other purpose.
